



Exhibit 10.28
UNITED NATURAL FOODS, INC.
Terms and Conditions of Grant of Restricted Share Units to Employee
Amended and Restated 2012 Equity Incentive Plan
These Terms and Conditions of Grant of Restricted Share Units to Employee (these
“Terms and Conditions”), shall apply to the grant by United Natural Foods, Inc.,
a Delaware corporation (the “Company”), to the Participant of an award of
Restricted Share Units, pursuant to the Company’s Amended and Restated 2012
Equity Incentive Plan (as amended from time to time, the “Plan”). Except in the
preceding sentence and where the context otherwise requires, the term “Company”
shall include the Company and all present and future Subsidiaries. All
capitalized terms that are used in these Terms and Conditions without definition
shall have the meanings set forth in the Plan.
1.Definitions.
(a)
Award Agreement has the meaning set forth in Section 2 of these Terms and
Conditions.

(b)
Communication of Award means the communication delivered by an authorized
representative of the Company to the Participant identifying that an Award has
been granted together with the details of the Award (including the identity of
the Participant, the Grant Date, and the number of Restricted Share Units that
were awarded to the Participant) set forth in the award summary portion of the
online award acceptance process used in connection with electronic
administration of Awards under the Plan.

(c)
Grant Date means the date on which the Restricted Share Units were granted as
set forth in the Communication of Award.

(d)
Participant, solely for purposes of the Award Agreement, means the individual
identified in the Communication of Award.

(e)
Restricted Share Unit means a right to receive any one Share of the Company’s
common stock, par value $0.01 per share, from the Company following the
expiration of the Restriction Period.

(f)
Restriction Period with respect to the Restricted Share Units means the period
commencing upon the Grant Date and ending on the date provided under Section 3
of these Terms and Conditions.

2.    Grant of Restricted Share Units. Effective on the Grant Date and subject
to the provisions of the Plan and these Terms and Conditions, the Company has
granted to the Participant the number of Restricted Share Units set forth in the
Communication of Award. A Restricted Share Unit does not represent an equity
interest in the Company and carries no voting or dividend rights. The
information contained in the Communication of Award with respect to the
Participant and the Restricted Share





--------------------------------------------------------------------------------





Units is incorporated herein by reference and together with these Terms and
Conditions shall constitute an Award Agreement (the “Award Agreement”) for
purposes of the Plan. By accepting the award of Restricted Share Units and
acknowledging these Terms and Conditions, the Participant agrees to be bound by
the provisions of the Plan and these Terms and Conditions with respect to the
Restricted Share Units. Acceptance of the award of Restricted Share Units and
acknowledgment of these Terms and Conditions may be made in a writing signed by
the Participant and delivered to the Company or through the online award
acceptance process used in connection with electronic administration of awards
under the Plan.
3.    Restriction Period.
(a)    The Restriction Period shall expire with respect to one hundred percent
(100%) of the Restricted Share Units on the fourth anniversary of the Grant
Date, conditioned on the Participant maintaining continuous employment with (or
other service-providing capacity with) the Company from the Grant Date (or if
later, the date on which the Participant first became an employee or service
provider) to the four year anniversary of the Grant Date. Notwithstanding the
foregoing, the Restriction Period shall expire with respect to all Restricted
Share Units upon the death or Disability of the Participant.
(b)    The Restriction Period shall be deemed to expire for all Restricted Share
Units if, within twelve months after the Company obtains actual knowledge that a
Change in Control has occurred, the Participant’s employment with or service to
the Company or any Affiliate of the Company is terminated for any reason.
(c)    If the Participant’s employment with or service to the Company or any
Affiliate is terminated, or the Participant otherwise separates from service
under circumstances not described in Sections 3(a) or 3(b), all Restricted Share
Units as to which the Restriction Period has not expired shall be canceled
immediately, and shall not be payable, except to the extent the Committee
decides otherwise.
4.    Payment. No later than 2½ months after the end of the calendar year in
which the Restriction Period expires with respect to Restricted Share Units, the
Company shall issue to the Participant (or the Participant’s assignee or
beneficiary if permitted by the Plan or the Committee) one Share for each
Restricted Share Unit for which the Restriction Period expired.
5.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares which may be issued upon expiration of
the Restriction Period (including, without limitation, voting rights and any
rights to receive dividends or non-cash distributions with respect to such
Shares) unless and until the Restriction Period shall have expired. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such Restriction Period shall have expired.


2



--------------------------------------------------------------------------------





6.    Withholding. The Company’s obligation to deliver the Shares upon the
expiration of the Restriction Period shall be subject to the Participant’s
satisfaction of any applicable federal, state, local and foreign withholding
obligations or withholding taxes, including any employer minimum statutory
withholding, (“Withholding Taxes”), and the Participant shall pay the amount of
any such Withholding Taxes to the Company as set forth in this Section 5. The
Participant may satisfy his or her obligation to pay the Withholding Taxes by
(i) making a cash payment to the Company in an amount equal to the Withholding
Taxes; (ii) having the Company withhold Shares otherwise deliverable to the
Participant in connection with the expiration of the Restriction Period; (iii)
delivering to the Company, actually or by attestation, shares of Common Stock
already owned by the Participant; or (iv) by a combination of (i), (ii) and
(iii), provided that in the case of (ii) or (iii) the amount of such Shares
withheld or shares of Common Stock delivered (valued at the Fair Market Value of
such shares on such date of delivery or withholding) shall not exceed the amount
necessary to satisfy the minimum amount of Withholding Taxes. The Participant
acknowledges and agrees that the Company has the right to deduct from
compensation or other amounts owing to the Participant an amount not to exceed
the Withholding Taxes.
7.    No Guarantee of Employment. Nothing in the Award Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company, or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without Cause.
8.    Amendment. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, this Award Agreement and the
Restricted Share Units, prospectively or retroactively in time (and in
accordance with Section 409A of the Code with regard to awards subject thereto);
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant or any holder or beneficiary of the
Restricted Share Units shall not to that extent be effective without the consent
of the Participant, holder or beneficiary. The Committee is authorized to make
equitable and proportionate adjustments in the terms and conditions of, and the
criteria included in, the Award Agreement and the Restricted Share Units as set
forth in the Plan.
9.    Determinations by Committee. Except as otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or the Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons.
10.    Provisions of the Plan. The Participant hereby acknowledges receipt of a
copy of the Plan with the Award Agreement and agrees to be bound by all the
terms and provisions of the Plan. The Award Agreement is governed by the terms
of the Plan, and in the case of any inconsistency between the Award Agreement
and the terms of the Plan, the terms of the Plan shall govern.


3



--------------------------------------------------------------------------------





11.    Nontransferability of Restricted Share Units. Except as otherwise
provided in the Plan, the Restricted Share Units and this Award Agreement shall
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Share Units otherwise than
as permitted by the Plan and this Award Agreement shall, at the election of the
Company, be null and void. Transfer of the Restricted Share Units for value is
not permitted under the Plan or this Award Agreement.
12.    Notices. Any notice required or permitted to be given to the Participant
under the Award Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under the Award Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company’s
principal office.
13.    Waiver. The waiver by the Company of any provision of the Award Agreement
at any time or for any purpose shall not operate as or be construed to be a
waiver of the same or any other provision of the Award Agreement at any
subsequent time or for any other purpose.
14.    Governing Law. The validity, construction and effect of the Award
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.
15.    Successors. The Award Agreement shall inure to the benefit of and be
binding upon any successor to the Company and shall inure to the benefit of the
Participant's legal representative. All obligations imposed upon the Participant
and all rights granted to the Company under the Award Agreement shall be binding
upon the Participant's heirs, executors, administrator and successors.
16.    Electronic Communication. The Company may, in its sole discretion, decide
to deliver any document related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company.
















4

